Exhibit 10.4



RESTRICTED STOCK AWARD AGREEMENT
Important Note: You must login to your account to obtain other important
information concerning this Award, such as a copy of the Tree.com 2008 Stock and
Annual Incentive Plan as the same has been amended and restated from time to
time up to the date of this Award and the Terms and Conditions for Restricted
Stock Awards. Additional copies of these documents are also available on the
MyEquity page of the Company intranet or upon request from your Human Resources
Department.
This Restricted Stock Award Agreement (the "Agreement") is made between
Tree.com, Inc., a Delaware corporation ("Tree.com"), and [NAME]. The Grant Date
for the Restricted Shares awarded under this Agreement is [DATE].
Tree.com sponsors the Tree.com 2008 Stock and Annual Incentive Plan as the same
has been amended and restated from time to time up to the date of this Award
(the "2008 Plan"). This Agreement represents an award of Shares of Restricted
Stock under the 2008 Plan. All capitalized terms used herein, to the extent not
defined, shall have the same meaning as set forth in the 2008 Plan.
The Shares of Restricted Stock covered by this Agreement are being awarded
subject to the following terms and provisions:
1.
Subject to the terms and conditions of the 2008 Plan and this Agreement,
Tree.com awards to you [NUMBER] Shares of Restricted Stock (the "Restricted
Shares").

2.
In order for all or any portion of the Restricted Shares to vest, you must be
continuously employed by Tree.com (or any of its Subsidiaries or Affiliates) to
the vesting date on which the applicable performance conditions are met, as
described in Section 3. The actual number of Restricted Shares that vest will be
determined based on the extent to which the performance conditions described in
Section 3 are met. Nothing in this Agreement or the 2008 Plan shall confer upon
you any right to continue in the employ or service of Tree.com (or any of its
Subsidiaries or Affiliates) or interfere in any way with their rights to
terminate your employment or service at any time, [subject to the terms of
[EMPLOYMENT AGREEMENT]].

3.
You will earn and become vested in the Restricted Shares in accordance with the
conditions of this Section 3. Until they become vested, the Restricted Shares
shall be subject to cancellation and forfeiture in accordance with Section 5
below. Until vested, you may not sell, transfer, pledge, assign or otherwise
alienate or hypothecate the Restricted Shares (such period during which
restrictions apply is the "Restriction Period"). Subject to the Performance
Goals set forth below, the Restricted Shares shall vest as follows:

(a)
If Tree.com's EBITDA is $[XXX] or more for the [YEAR] fiscal year, [XXX]
Restricted Shares will become vested on [DATE] if you have been in continuous
employment or service with Tree.com (or any of its Subsidiaries or Affiliates)
to that date.

(b)
If Tree.com's EBITDA is $[XXX] or more for the [YEAR] fiscal year, [XXX]
Restricted Shares will become vested on [DATE] if you have been in continuous
employment or service with Tree.com (or any of its Subsidiaries or Affiliates)
to that date.

(c)
If Tree.com's EBITDA is $[XXX] or more for the [YEAR] fiscal year, [XXX]
Restricted Shares will become vested on [DATE] if you have been in continuous
employment or service with Tree.com (or any of its Subsidiaries or Affiliates)
to that date.

(d)
If Tree.com's EBITDA is less than $[XXX] for either the [YEAR] or the [YEAR]
fiscal year, but Tree.com's cumulative EBITDA is $[XXX] or more that fiscal year
and the immediately following fiscal year (the "Second Fiscal Year"), [XXX]
Restricted Shares will become vested on the [MONTH, DAY] immediately following
the Second Fiscal Year if you have been in continuous employment or service with
Tree.com (or any of its Subsidiaries or Affiliates) to that date.

(e)
If Tree.com's EBITDA did not equal or exceed $[XXX] for either the [YEAR] or the
[YEAR] fiscal year, but its cumulative EBITDA for the [YEAR] through [YEAR]
fiscal year period was $[XXX] or more, all [NUMBER] Restricted Shares will
become vested on [DATE] if you have been in continuous employment or service
with Tree.com (or any of its Subsidiaries or Affiliates) to that date.


-1-

--------------------------------------------------------------------------------



Notwithstanding the foregoing, in the event of a Change in Control while you are
still employed by Tree.com (or any of its Subsidiaries or Affiliates), [XXX]% of
the then‑outstanding unvested Restricted Shares subject to this Award shall vest
upon the occurrence of such Change in Control.
Notwithstanding the foregoing, in the event you experience a Termination of
Employment due to your death or Disability, then all of the then‑outstanding
unvested Restricted Shares subject to this Award shall vest upon such
Termination of Employment.
Any cash dividends declared on the Shares shall be held subject to the vesting
of the underlying Restricted Shares in accordance with this Section (and shall
be paid only if and when such vesting conditions are satisfied), and subject to
any adjustment pursuant to Section 3(d) of the 2008 Plan, dividends payable in
Shares shall be paid in the form of Restricted Shares and shall be similarly
held subject to the vesting of the underlying Restricted Shares in accordance
with this Section.
4.
You agree that you shall comply with (or provide adequate assurance as to future
compliance with) all applicable securities laws and income tax laws as
determined by Tree.com with respect to your receipt of the Restricted Shares. In
addition, you agree that, upon request, you will furnish a letter agreement
providing that (a) you will not distribute or resell any of said shares in
violation of the Securities Act of 1933, as amended, (b) you will indemnify and
hold Tree.com harmless against all liability for any such violation and (c) you
will accept all liability for any such violation. You expressly acknowledge and
agree to be bound by Section 14(o) of the 2008 Plan, which contains provisions
addressing the Company's policy on recoupment of equity or other compensation.

You represent and warrant that you understand the federal, state and local
income tax consequences of the granting of Restricted Shares. Under Section 83
of the Code, the Fair Market Value of the Restricted Shares on the date any
forfeiture restrictions applicable to such Restricted Shares lapse will be
reportable as ordinary income at that time. You may voluntarily elect to be
taxed at the time the Restricted Shares are acquired to the extent that the Fair
Market Value of the Restricted Shares exceeds the amount of consideration paid
by you (if any) for such Restricted Shares at that time rather than when such
Restricted Shares cease to be subject to such forfeiture restrictions, by filing
an election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days after the Grant Date. YOU ACKNOWLEDGE THAT IT IS YOUR
SOLE RESPONSIBILITY, AND NOT TREE.COM'S, TO FILE A TIMELY ELECTION UNDER CODE
SECTION 83(b), EVEN IF YOU REQUEST TREE.COM OR ITS REPRESENTATIVES TO MAKE THIS
FILING ON YOUR BEHALF. MOREOVER, YOU ARE RELYING SOLELY ON YOUR OWN ADVISORS
WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE A CODE SECTION 83(b)
ELECTION.
5.
You acknowledge and agree that upon your ceasing to be employed by Tree.com or
any of its Subsidiaries or Affiliates during the Restriction Period all then
outstanding unvested Restricted Shares subject to this Award will be canceled
and forfeited without consideration and returned to Tree.com upon your
Termination of Employment. For the avoidance of doubt, transfers of employment
among Tree.com and its Subsidiaries and Affiliates, without any break in
service, is not a Termination of Employment. In order to facilitate the transfer
to Tree.com of any Shares pursuant to the terms hereof and as a condition of
this Award, you shall timely execute the enclosed stock power (Assignment
Separate from Certificate). The stock power may be used by Tree.com to transfer
any unvested Shares to Tree.com in accordance with this Section. You further
hereby irrevocably appoint (which appointment is coupled with an interest)
Tree.com as your agent and attorney‑in‑fact to take any necessary or appropriate
action to cause Shares to be returned to Tree.com in accordance with this
Section, including without limitation executing and delivering stock powers and
instruments of transfer, making endorsements and/or making, initiating or
issuing instructions or entitlement orders, all in your name and on your behalf.
Without limiting the foregoing, you expressly acknowledge and agree that any
transfer agent for the Shares is fully authorized and protected in relying on,
and shall incur no liability in acting on, any documents, instruments,
endorsements, instructions, orders or communications from Tree.com in connection
with the Shares or the transfer thereof, and that any such transfer agent is a
third party beneficiary of this Agreement.

6.
In the event of any conflict between this Agreement and the 2008 Plan, the 2008
Plan shall control; provided, that an action or provision that is permissive
under the terms of the 2008 Plan, and required under this Agreement, shall not
be deemed a conflict and this Agreement shall control. In the event of any
ambiguity in this Agreement, or any matters as to which this Agreement are
silent, the 2008 Plan shall govern.

7.
Tree.com may modify, amend or waive the terms of your Restricted Shares,
prospectively or retroactively, but no such modification, amendment or waiver
shall materially impair your rights without your consent, except as required by
applicable law, NASDAQ or stock exchange rules, tax rules or accounting rules.


-2-

--------------------------------------------------------------------------------



8.
Your acceptance of the Restricted Shares constitutes your authorization of the
release from time to time to Tree.com or any of its Subsidiaries or Affiliates
and to the Agent (together, the "Relevant Companies") of any and all personal or
professional data that is necessary or desirable for the administration of your
Restricted Shares and/or the 2008 Plan (the "Relevant Information"). Without
limiting the above, this authorization permits your employing company to
collect, process, register and transfer to the Relevant Companies all Relevant
Information (including any professional and personal data that may be useful or
necessary for the purposes of the administration of the Restricted Shares and/or
the 2008 Plan and/or to implement or structure any further grants of equity
awards (if any)). The acceptance of the Restricted Shares also constitutes your
authorization of the transfer of the Relevant Information to any jurisdiction in
which Tree.com, your employing company or the Agent considers appropriate. You
shall have access to, and the right to change, the Relevant Information, which
will only be used in accordance with applicable law.

9.
Your Award is not intended to constitute "nonqualified deferred compensation"
within the meaning of Section 409A of the Code and the rules and regulations
issued thereunder ("Section 409A"). In no event shall Tree.com be required to
pay you any "gross‑up" or other payment with respect to any taxes or penalties
imposed under Section 409A or Code Sections 280G or 4999 with respect to any
amounts or benefits paid to you in respect of your Award.

10.
In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Agreement, and the Agreement shall be construed and enforced as if
the illegal or invalid provision had not been included. This Agreement and the
2008 Plan, constitutes the final understanding between you and Tree.com
regarding the Restricted Shares. Any prior agreements, commitments or
negotiations concerning the Restricted Shares are superseded.

11.
Any certificate(s) for the Restricted Shares may, in the discretion of Tree.com,
be deposited in escrow with the Secretary of Tree.com (or his/her designee) to
be held until vesting. No stock certificates evidencing Shares free from a
restrictive legend shall be delivered to you until you have paid to Tree.com the
amount that must be withheld with respect to those Shares under federal, state
and local income and employment tax laws (the "Applicable Withholding Taxes") or
you and Tree.com have made arrangements that are agreed to in writing by
Tree.com for the payment of such taxes. Unless you inform Tree.com in writing
before the applicable date of vesting that you will timely pay the Applicable
Withholding Taxes amount then due with cash, Tree.com shall automatically retain
that number of Shares (valued at their Fair Market Value as of the applicable
date of vesting of the Restricted Shares) that would satisfy the Applicable
Withholding Taxes.

IN WITNESS WHEREOF, Tree.com has caused this Agreement to be executed by its
duly authorized officer, and you have hereunto set your hand, all effective as
of the Grant Date listed above. By signing below, you are also acknowledging
receipt of copies of the 2008 Plan and the 2008 Plan's prospectus.
TREE.COM, INC.
By:
 
Title:
 
 
 
[NAME]




-3-

--------------------------------------------------------------------------------



ASSIGNMENT SEPARATE FROM CERTIFICATE
(Stock Power)
FOR VALUE RECEIVED, the undersigned does hereby assign and transfer unto
Name:
Address:
Social Security or
Taxpayer Identification Number:
shares of the Stock of    
represented by Certificate No(s).    
herewith, standing in the name of the undersigned, and does hereby appoint    
attorney, with full power of substitution, to transfer said shares on the books
of said corporation.
Date:
 
 
Signature:




 
 
 
[NAME]






-4-